DETAILED ACTION
	In Election filed on 10/28/2022 Claims 21-40 are pending. Claims 21-31 and 38-40 are elected. Claims 32-37 are withdrawn. Claims 21-31 and 38-40 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 32-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2022.
Applicant’s election of claims 21-31 and 38-40 in the reply filed on 10/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 31 and 40 recite “each casting rail decoupled from any adjacent casting rail.” Based on the specification, this limitation is contrary to the ordinary meaning of the term “decoupled.” To be “decoupled” the casting rails would need to be separate or disconnected from each adjacent casting rail. However, the instant specification clearly shows the casting rails touching or connected to adjacent casting rails. See Figs. 10-16 showing casting rails 30 connected to adjacent casting rails. Furthermore, adjacent casting rails are coupled to one another by means of connecting to the casting base 10. See [0033]. It is unclear what scope should be assigned to the limitation. For the sake of compact prosecution, the limitation is interpreted as each casting rail not being directly coupled to any adjacent casting rail.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0155683 A1 (“Pietrobon”) in view of USP 8485494 (“Sanders”).
	Regarding claim 21, Pietrobon teaches a concrete panel casting system, comprising:
	a concrete base casting form (Fig. 1) having a plurality of side walls (12, 18) and a frame (10) supporting the plurality of side walls (Fig. 1 and [0047-0048]), wherein the plurality of side walls are removably attached to the frame (Fig. 1 and [0047-0048]);
	a plurality of casting rails (60) removably attachable to a casting surface of a formed concrete base (58) (Fig. 4, 9-11);
	a plurality of anchors (66), wherein the anchors are removably attachable to the plurality of casting rails (60) (Fig. 4 displays bolts 66 being removable from brace 60),
	wherein the plurality of casting rails form a concrete panel form configured to receive concrete to form a concrete panel, wherein the plurality of casting rails are configured to form a closed perimeter on the formed concrete base with an opening to receive concrete to form the concrete panel ([0061, 0065, 0067] and Fig. 4- 6, 10 teach the formation of a
second panel 70 on top of the first concrete panel 58).
	Pietrobon does not explicitly teach a casting surface skin, a frame supporting the skin, and the casting surface skin being removably attached to a frame.
	Sanders teaches a casting surface skin (108) (Fig. 1 and Col. 3 lines 41-52), a frame (104) supporting the skin (108) (Fig. 1 and Col. 3 lines 41-52), and the casting surface skin being removably attached to a frame (Fig. 1 and Col. 5 lines 45-49 the side panel members 116 being removable from liner 108).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the system of Pietrobon to incorporate the surface skin as taught in Sanders motivated by being able to easily remove cured concrete from the mold assembly (Sanders – Col. 3 lines 49-52).

Claims 22-24, 26, 29-30, and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 2003/0155683 A1 (“Pietrobon”) and USP 8485494 (“Sanders”), as applied to claim 21, further in view of USP 2886876 (“Wilson”).
Regarding claim 22, Peitrobon teaches a concrete base (58) formed by the concrete base casting form ([0061-0062, 0077-0081] and Fig. 4).
Pietrobon does not explicitly teach one or more temperature regulating elements configured to be positioned on or within a casting base formed by the concrete based casting form.
Wilson teaches one or more temperature regulating elements configured to be positioned on or within a casting base (Fig. 1 and Col. 2 lines 40-55 teach a pipe 16 containing hot water located within a concrete mold table 1).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the base of Pietrobon to incorporate temperature regulating elements as taught by Wilson motivated by quickly and effectively setting the concrete (Wilson - Col. 2 lines 40- 46).

Regarding claim 23, Peitrobon teaches a concrete base (58) formed by the concrete base casting form ([0061-0062, 0077-0081] and Fig. 4).
Pietrobon does not explicitly teach the one or more temperature regulation elements includes one or more hollow tubes 
Wilson teaches the one or more temperature regulation elements includes one or more hollow tubes (Fig. 1 and Col. 2 lines 40-55 teach a pipe 16 containing hot water located within a concrete mold table 1).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the base of Pietrobon to incorporate temperature regulating elements as taught by Wilson motivated by reasons set forth in claim 22.

Regarding claim 24, Peitrobon teaches a concrete base (58) formed by the concrete base casting form ([0061-0062, 0077-0081] and Fig. 4).
Pietrobon does not explicitly teach the one or more temperature regulating elements includes one or more conductive heating elements.
Wilson teaches the one or more temperature regulating elements includes one or more conductive heating elements (Fig. 1 and Col. 2 lines 40-55 teach a pipe 16 containing hot water located within a concrete mold table 1. The heated water in the pipe is conducted by the surrounding concrete and thus the pipe 16 and water therein are conductive heating elements).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the base of Pietrobon to incorporate temperature regulating elements as taught by Wilson motivated by reasons set forth in claim 22.

Regarding claim 26, Peitrobon teaches a concrete base (58) formed by the concrete base casting form ([0061-0062, 0077-0081] and Fig. 4).
Pietrobon does not explicitly teach the one or more temperature regulating elements is coupled to a processing module.
Wilson teaches the one or more temperature regulating elements is coupled to a processing module (Fig. 1, 3, 5-6 and Col. 2 lines 40-55 teach a pipe 16 attached to a hot water supply pipe at a predetermined temperature. The hot water supply pipe providing water at a predetermined temperature is interpreted as a processing module).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the base of Pietrobon to incorporate temperature regulating elements as taught by Wilson motivated by reasons set forth in claim 22.

Regarding claim 29, Pietrobon does not explicitly teach a cover, and wherein the casting surface, plurality of casting rails and the cover define a sealed volume.
Wilson teaches a cover (H), and wherein the casting surface (Fig. 1, 3 surface of mold table 1 where slab 14 is formed), plurality of casting rails (11) and the cover (H) define a sealed volume (Fig. 1, Col. 2 lines 50- 52, Col. 3 lines 18- 29 teach a hood H having gaskets 19 around the lower edge thereof for sealing action with the side forms 11).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the base of Pietrobon to incorporate the cover and sealed volume as taught by Wilson motivated by maintaining a desired pressure in the cavity (Wilson – Col. 2 lines 50- 55, Col. 3 lines 18- 29).

	Regarding claim 30, Pietrobon teaches reinforcing and/or attachment hardware that is attachable to the plurality of casting rails (Fig. 4, 6 teach bolts 66, 74, screw 16, nuts 104, 72, and other bracket 12 that are attachable to the bracket 60).

	Regarding claim 38, Pietrobon teaches a system comprising:
	a concrete base casting form (Fig. 1) having a plurality of side walls (12, 18) and a frame (10) supporting the plurality of side walls (Fig. 1 and [0047-0048]);
		wherein the plurality of side walls are removably attachable to the frame (Fig. 1 and [0047-0048]);
	a supply of concrete to pour into and harden within the concrete base casting form to form a concrete base (Fig. 4), wherein the concrete base includes a casting surface formed by the casting surface skin, and one or more temperature regulating elements;
	a plurality of casting rails (60) removably attachable to the casting surface of the formed concrete base (58) (Fig. 4), wherein the plurality of casting rails form a concrete panel form configured to receive additional concrete to form a concrete panel, wherein the plurality of casting rails form a closed perimeter on the concrete base with an opening to receive concrete to form the concrete panel (Fig. 4).
Pietrobon does not explicitly teach a casting surface skin; a frame supporting the skin; the casting surface skin being removably attached to a frame; and one or more temperature regulating elements configured to be positioned on or within a casting base formed by the concrete based casting form.
	Sanders teaches a casting surface skin (108) (Fig. 1 and Col. 3 lines 41-52), a frame (104) supporting the skin (108) (Fig. 1 and Col. 3 lines 41-52), and the casting surface skin being removably attached to a frame (Fig. 1 and Col. 5 lines 45-49 the side panel members 116 being removable from liner 108).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the system of Pietrobon to incorporate the surface skin as taught in Sanders motivated by reasons set forth in claim 21.
Wilson teaches one or more temperature regulating elements configured to be positioned on or within a casting base (Fig. 1 and Col. 2 lines 40-55 teach a pipe 16 containing hot water located within a concrete mold table 1).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the base of Pietrobon to incorporate temperature regulating elements as taught by Wilson motivated by reasons set forth in claim 22.

Regarding claim 39, Peitrobon teaches a concrete base (58) formed by the concrete base casting form ([0061-0062, 0077-0081] and Fig. 4).
Pietrobon does not explicitly teach the one or more temperature regulation elements includes one or more hollow tubes, one or more conductive heating elements, or a reactive chemical layer applied to the casting surface skin.
Wilson teaches the one or more temperature regulation elements includes one or more hollow tubes, one or more conductive heating elements, or a reactive chemical layer applied to the casting surface skin (Fig. 1 and Col. 2 lines 40-55 teach a pipe 16 containing hot water located within a concrete mold table 1).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the base of Pietrobon to incorporate temperature regulating elements as taught by Wilson motivated by reasons set forth in claim 22.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 2003/0155683 A1 (“Pietrobon”) and USP 8485494 (“Sanders”), as applied to claim 21, further in view of US 2015/0368902 A1 (“Roers”).
Regarding claim 25, Pietrobon does not explicitly teach the one or more temperature regulating elements includes a reactive chemical layer applied to the casting surface skin.
	Sanders teaches a casting surface skin (108) (Fig. 1 and Col. 3 lines 41-52).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the system of Pietrobon to incorporate the surface skin as taught in Sanders motivated by reasons set forth in claim 21.
Roers teaches one or more temperature regulating elements includes a reactive chemical layer (Abstract, Fig. 1, and [0008] teaches applying a reaction mixture to a side of a concrete wall followed by curing the reaction mixture to form a polyurethane insulating layer on the concrete wall).
It would have been obvious to a persona having ordinary skill in the art before the effective filing date to modify the system of Pietrobon in view of Sanders to apply the layer as taught by Roers on the casting surface skin motivated by insulating the concrete and forming the insulating layer in a way which can flexibly adapt to different insulating layer thicknesses (Roers – [0005]).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 2003/0155683 A1 (“Pietrobon”) and USP 8485494 (“Sanders”), as applied to claim 21, further in view of US 2010/0107536 A1 (“Tautari”).
	Regarding claim 27, Pietrobon does not explicitly teach a steel reinforcing mesh.
	Tautair teaches a steel reinforcing mesh ([0008, 0074, 0213, 0241] and Claim 108).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the system of Pietrobon to incorporate the steel mesh of Tautari motivated by strengthening the formed concrete structure (Tautari – [0008]).

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 2003/0155683 A1 (“Pietrobon”) and USP 8485494 (“Sanders”), as applied to claim 21, further in view of USP 3030687 (“Muspratt”) and US 2014/0183776 A1 (“Jardine”).
	Regarding claim 27, Pietrobon does not explicitly teach a steel reinforcing mesh.
	Muspratt teaches a reinforcing mesh (7, 9) (Figs. 1-2, 31 teach a mesh formed of longitudinal and transverse members 7, 9 in a cavity for receiving a concrete mixture).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the apparatus of Pietrobon to incorporate the reinforcing mesh of Muspratt motivated by making a concrete structure having a plurality of transverse holes which is handleable without fear that the formed structure will break or crack under its own weight (Muspratt – Col. 1 lines 25-29).
	Jardine teaches a reinforcing which is formed of steel [0093].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the apparatus of Pietrobon in view of Muspratt to use steel as the material as taught in Jardine motivated by matching the density of the tubes with the density of the concrete so the tubes do not sink or float as they are withdrawn from the mold (Jardine – [0093]).

	Regarding claim 28, Pietrobon does not explicitly teach the steel reinforcing mesh includes a hollow interior.
Muspratt teaches a reinforcing mesh having a hollow interior (7, 9) (Figs. 1-2, 31 teach a mesh formed of longitudinal and transverse members 7, 9 in a cavity for receiving a concrete mixture).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the apparatus of Pietrobon to incorporate the reinforcing mesh of Muspratt motivated by reasons set forth in claim 27.
Jardine teaches a reinforcing which is formed of steel and hollow ([0093] and Figs. 1-2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the apparatus of Pietrobon in view of Muspratt to use steel as the material as taught in Jardine motivated by reasons set forth in claim 27.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 2003/0155683 A1 (“Pietrobon”) and USP 8485494 (“Sanders”), as applied to claims 1 and 21, further in view of USP 2979801 (“Gasmire”).
Regarding claim 31, Pietrobon teaches each casting rail not directly coupled to any adjacent casting rail (Brackets 12, 18 are not directly coupled to each other. Instead, brackets 12, 18 are coupled via connectors 20 or small angle brackets 22. See Fig. 1 and [0048]. Additionally, connectors 20 are capable of being unscrewed and thus the casting rails are capable of being decoupled from any adjacent casting rail), and each casting rails is individually and removably coupled to and removable from the casting surface of the concrete base by fastening through at least one hole in one of the plurality of casting rails and one of the plurality of holes extending through a thickness of the concrete base (Figs. 4, 6 display the brackets 60 coupled to casting surface of base 58 via the hole of the bracket 60 in which bolt 66 is located and bolt 68 within base 58).
Pietrobon does not explicitly teach a plurality of reinforcement members, a plurality of attachment devices, and an overhead hanging rail system, wherein the reinforcement members and the attachment devices are removably coupled to the casting rails via the overhead hanging rail system.
Gasmire teaches a plurality of reinforcement members (12, 13, 30), a plurality of attachment devices, and an overhead hanging rail system (40), wherein the reinforcement members and the attachment devices (12, 13, 40) are removably coupled to the casting rails (22, 23) via the overhead hanging rail system (40) (Figs. 3-5 display the rods 12, 13, 30 coupled to mold walls 22, 23 via jigs 40; Col. 4 lines 20-35 discuses rods 12, 13, 30 being decouplable from walls 22, 23).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the system of Pietrobon with the suspended framework as taught in Gasmire motivated by supporting a reinforcement structure to be suspended within the concrete block formed (See Gasmire Figs. 3-5). 

Claims 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 2003/0155683 A1 (“Pietrobon”) and USP 8485494 (“Sanders”), as applied to claim 38, further in view of USP 2979801 (“Gasmire”) and US 2007/0276526 A1 (“Swanson”).
Regarding claim 40, Pietrobon teaches casting rails (12, 18) on a first side and a second side of the panel form each include an extension on an inwardly facing surface extending toward the opening (Fig. 1- 2, 4 and [0049] teach inner surface of edge forms 18 having protrusions which are the fillets 24, 26), and wherein casting rails on a third side and fourth side of the panel form each include an indentation on an inwardly facing surface extending away from any adjacent casting rail (Fig. 1- 2, 4 and [0049] teach inner surface of edge forms 18 having indents defined by the area between fillets 24, 26), 
wherein the concrete base casting form includes a plurality of cylindrical hollow sections (Figs. 1-2, 4 and [0047] teach a plurality of anchor holes 14 in bed 10 formed by screws 16), and
each casting rail not directly coupled to any adjacent casting rail (Brackets 12, 18 are not directly coupled to each other. Instead, brackets 12, 18 are coupled via connectors 20 or small angle brackets 22. See Fig. 1 and [0048]. Additionally, connectors 20 are capable of being unscrewed and thus the casting rails are capable of being decoupled from any adjacent casting rail), and each casting rails is individually and removably coupled to and removable from the casting surface of the concrete base by fastening through at least one hole in one of the plurality of casting rails and one of the plurality of holes extending through a thickness of the concrete base (Figs. 4, 6 display the brackets 60 coupled to casting surface of base 58 via the hole of the bracket 60 in which bolt 66 is located and bolt 68 within base 58).
Pietrobon does not explicitly teach suspended framework coupled to the plurality of side walls, wherein the suspended framework includes a plurality of forming rods extending toward the concrete base casting form, wherein the plurality of forming rods of the suspended framework are evenly spaced, wherein the frame is steel. 
Gasmire teaches a suspended framework (40) coupled to the plurality of side walls (22, 23), wherein the suspended framework includes a plurality of forming rods (30) extending toward the concrete base casting form (21, 22, 23) (Figs. 4-5),
wherein the plurality of forming rods of the suspended framework are evenly spaced (Figs. 3-5 display evenly spaced rods 30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the system of Pietrobon with the suspended framework as taught in Gasmire motivated by reasons set forth in claim 31. 
Swanson teaches the frame is steel (Fig. 3B and [0048] teach support bed frame assembly being comprised of steel).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute the material of the frame of Pietrobon with steel as taught in Swanson motivated by providing enough strength to bear the weight of the form plus the weight of the material to be poured into the form (Swanson – [0048]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744